United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.B., Appellant
and
DEPARTMENT OF THE TREASURY,
INTERNAL REVENUE SERVICE,
Cleveland, OH, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 07-522
Issued: September 18, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On December 18, 2006 appellant, through counsel, filed a timely appeal from a
November 20, 2006 decision of an Office of Workers’ Compensation Programs’ hearing
representative affirming the termination of his compensation. Pursuant to 20 C.F.R. §§ 501.2(c)
and 501.3, the Board has jurisdiction over the merits of this termination claim.
ISSUES
The issues are: (1) whether the Office properly terminated appellant’s compensation
effective April 24, 2006 on the grounds that he no longer had any residuals or disability causally
related to his accepted bilateral carpal tunnel syndrome, aggravation of cervical strain and
aggravation of cervical arthritis; and (2) whether he established that he had any continuing
employment-related residuals or disability after April 24, 2006.

FACTUAL HISTORY
On March 31, 1993 appellant, then a 33-year-old contract representative, filed a traumatic
injury claim alleging that he strained his neck while lifting equipment.1 The Office accepted the
claim for aggravation of preexisting cervical muscle strain. On March 23, 1998 appellant filed
an occupational disease claim alleging that his bilateral carpal tunnel syndrome was employment
related.2 The Office accepted bilateral carpal tunnel syndrome and authorized surgery, which
was performed on June 16, 1998. On June 25, 1998 appellant filed an occupational disease
claim alleging that his pinched nerve condition was employment related.3 The Office accepted
the claim for permanent aggravation of cervical arthritis. By letter dated December 10, 1999,
appellant was placed on the periodic rolls for temporary total disability.
By letters dated February 18 and March 27, 2003, the Office referred appellant, together
with a statement of accepted facts, the case record and a list of questions to be addressed, to
Dr. Oscar F. Sterle, a Board-certified orthopedic surgeon, for a second opinion medical
examination. In a report dated May 1, 2003, Dr. Sterle reviewed the medical records and
provided findings on physical examination. He stated that appellant’s employment-related
bilateral carpal tunnel syndrome, aggravation of cervical strain and aggravation of cervical
arthritis had resolved. Dr. Sterle found no objective findings of these conditions on physical
examination. He concluded that appellant was not totally disabled and was capable of
performing his date-of-injury position as a contract representative.
On June 10, 2003 Dr. Hong Shen, appellant’s treating Board-certified physiatrist,
reviewed Dr. Sterle’s May 1, 2003 report and noted his disagreement. He stated that a
February 25, 2003 electromyogram (EMG) study showed mild bilateral carpal tunnel syndrome.
Dr. Shen found that appellant continued to have residuals of his cervical arthritis and cervical
strain based upon his “consistently complaining of neck and shoulder pain.” A physical
examination revealed diffuse tenderness in the same area.
In a March 4, 2004 supplemental report, Dr. Sterle reviewed the reports of Dr. Shen and
the February 25, 2003 EMG study. Dr. Sterle stated, that “[appellant] does not suffer from active
disabling residuals” of his accepted bilateral carpal tunnel syndrome.
The Office found a conflict in the medical opinion evidence between Dr. Shen and
Dr. Sterle regarding the extent of appellant’s residuals and disability for work. By letter dated
April 28, 2004, the Office referred appellant, together with a statement of accepted facts, the case
record and a list of questions to be addressed to Dr. Kenneth W. Chapman, a Board-certified
orthopedic surgeon, for an impartial medical examination.
On August 3, 2004 the Office received Dr. Chapman’s undated report. Dr. Chapman
reviewed the history of appellant’s employment injuries, medical treatment and employment
1

This was assigned claim number 09-0376348. On June 21, 1999 the Office combined claim numbers
09-0376348, 09-0446786 and 09- 446792, with the latter claim number as the master file number.
2

This was assigned claim number 09-0446792.

3

This was assigned claim number 09-0446786.

2

background. He reported that appellant showed “significant subjective complaint of cervical
radiculopathy and cervical pain” which he found unsupported by objective evidence. On
examination, appellant exhibited pain into the left trapezius muscle when turning the lower neck.
Dr. Chapman found no reflex loss, motor loss or sensory loss. He concluded that there was “no
objective evidence to show that [appellant] is suffering from active disabling residual[s]” of his
accepted conditions. Dr. Chapman stated that it was imperative to have tests performed
clarifying whether appellant continued to have residuals from his accepted bilateral carpal tunnel
syndrome and whether he showed any objective evidence of cervical radiculopathy caused by his
cervical strain and an aggravation of the cervical arthritis. Dr. Chapman stated:
“It will be difficult to return [appellant] to any type of work when he claims that
just doing Braille brings on his symptoms, but the objective findings on the
electrical studies might help clarify this picture. Until that is done, I could not
disagree with the opinion of Dr. Shen that [appellant] could start working two
hours per day three days [a] week.
“My opinion is that, even with that limited amount of work [appellant] is going to
continue to complain of increasing symptoms in his neck, shoulders and arms. I
believe that, unless [appellant] has a major change in his personality you will
never return him to any gainful employment.”
In an October 13, 2004 EMG report, Dr. Arthur Dick, a Board-certified neurologist,
found no significant medial or ulnar nerve entrapments, cervical radiculopathy or neuropathy.
In an October 18, 2004 supplemental report, Dr. Chapman reviewed an October 13, 2004
EMG study and reiterated the findings from his prior report. Based upon this study and findings
on physical examination, he concluded that appellant’s accepted conditions had resolved.
Dr. Chapman noted that the October 13, 2004 studies showed no evidence of any objective
changes. He stated:
“However, the electrical studies taken on October 13, 2004 do not show any
evidence of objective change in either the nerves at their nerve roots in the neck
or in compression studies in the hand. I would have to state, therefore, with a
reasonable degree of medical certainty that [appellant] has no objective evidence
of continuing symptoms of an aggravation of cervical strain, aggravation of
cervical arthritis or aggravation of an underlying compression in the arms.”
By letter dated March 16, 2006, the Office issued a notice of proposed termination of
appellant’s compensation based on the impartial medical opinion of Dr. Chapman. The Office
provided 30 days for appellant to respond.
In a letter dated April 6, 2006, appellant disagreed with the proposed termination. He
contended that the termination was based on stale medical evidence as nothing had been updated
since October 2004. Appellant also alleged that he continued to be totally disabled and that his
ability to travel has been severely curtailed as a result of his injuries.
In a decision dated April 24, 2006, the Office terminated appellant’s compensation
benefits effective that date based on Dr. Chapman’s impartial medical opinion.
3

Subsequently, the Office received a March 8, 2006 treatment notes from Dr. Shen
diagnosing degenerative disc disease, cervical strain and joint arthropathy.
On May 8, 2006 appellant requested an oral hearing which was held on October 4, 2006.
On May 30, 2006 the Office received treatment notes dated November 23, 2005 and
May 24, 2006. On November 23, 2005 Dr. Shen diagnosed degenerative disc disease, cervical
strain and joint arthropathy. In a May 24, 2006 report, he diagnosed left lower back pain which
he thought was “very likely musculoskeletal in nature.”
In a decision dated November 20, 2006, a hearing representative affirmed the April 25,
2006 decision. The hearing representative accorded special weight to Dr. Chapman’s August 3
and October 18, 2004 medical reports as an impartial medical specialist.
LEGAL PRECEDENT -- ISSUE 1
Once the Office accepts a claim and pays compensation, it has the burden of justifying
modification or termination of an employee’s benefits.4 After it has determined that an
employee has disability causally related to his federal employment, the Office may not terminate
compensation without establishing that the disability has ceased or that it is no longer related to
the employment.5 The Office’s burden of proof includes the necessity of furnishing rationalized
medical opinion evidence based on a proper factual and medical background.6
The right to medical benefits for an accepted condition is not limited to the period of
entitlement for disability. To terminate authorization for medical treatment, the Office must
establish that appellant no longer has residuals of an employment-related condition, which would
require further medical treatment.7
Section 8123(a) of the Federal Employees’ Compensation Act provides in pertinent part:
“If there is disagreement between the physician making the examination for the United States
and the physician of the employee, the Secretary shall appoint a third physician who shall make
an examination.”8 Where a case is referred to an impartial medical specialist for the purpose of
resolving a conflict, the opinion of such specialist, if sufficiently well rationalized and based on a
proper factual and medical background must be given special weight.9

4

Paul L. Stewart, 54 ECAB 824 (2003).

5

Elsie L. Price, 54 ECAB 734 (2003).

6

See Del K. Rykert, 40 ECAB 284 (1988).

7

James F. Weikel, 54 ECAB 660 (2003).

8

5 U.S.C. § 8123(a); see also Raymond A. Fondots, 53 ECAB 637 (2002); Rita Lusignan (Henry Lusignan),
45 ECAB 207 (1993).
9

Sharyn D. Bannick, 54 ECAB 537 (2003); Gary R. Sieber, 46 ECAB 215 (1994).

4

ANALYSIS -- ISSUE 1
The Board notes that a conflict in the medical opinion evidence arose between Dr. Shen,
an attending Board-certified physiatrist, and Dr. Sterle, an Office referral Board-certified
orthopedic surgeon, as to whether appellant had any continuing residuals or disability causally
related to his accepted aggravation of cervical arthritis, aggravation of cervical spine and
bilateral carpal tunnel syndrome. The Office accepted appellant’s claim for aggravation of
preexisting cervical muscle strain, bilateral carpal tunnel syndrome and permanent aggravation
of cervical arthritis. Dr. Shen opined that appellant continued to have residuals and disability
due to the accepted employment-related conditions. Dr. Sterle opined that the accepted
employment-related conditions had resolved and appellant was capable of working his date-ofinjury position.
The Office referred appellant to Dr. Chapman, selected as the impartial medical
specialist. Dr. Chapman noted essentially normal findings with regard to appellant’s cervical
spine, wrists and hands. He opined that the bilateral carpal tunnel syndrome, aggravation of
cervical strain and aggravation of cervical arthritis had resolved. Dr. Chapman noted that there
was no objective evidence to show that appellant was experiencing any active disabling
residuals. However, he stated that it was imperative to have diagnostic testing performed to
clarify whether appellant continued to have residuals from his accepted employment injuries. In
an October 18, 2004 supplemental report, Dr. Chapman review an October 13, 2004 EMG
report. Based on the physical findings he stated that appellant’s accepted conditions had
resolved. In support of this conclusion, Dr. Chapman noted the October 13, 2004 studies showed
no evidence of any objective changes and there was no evidence to support any continuing
aggravation of cervical arthritis, aggravation of the cervical spine or bilateral carpal tunnel
syndrome.
The Board finds that Dr. Chapman’s opinion is based on a proper factual and medical
background and is entitled to special weight. He found that appellant no longer had any
residuals or disability causally related to the accepted employment injuries or aggravation of
preexisting cervical muscle strain, bilateral carpal tunnel syndrome and permanent aggravation
of cervical arthritis. Dr. Chapman’s conclusion is supported by a thorough examination,
objective evidence and rationale.
Contrary to appellant’s contention to the Office,
Dr. Chapman’s report is not stale. His most recent report was issued on October 18, 2004 and
the Office terminated benefits in an April 24, 2006 decision. The Board has held that reasonably
current medical evidence is generally less than two years.10 Dr. Chapman’s report was based on
a thorough physical examination as well as objective diagnostic testing. Thus, it is relevant and
probative evidence of appellant’s condition at the time the Office issued its decision terminating
his compensation. The only medical report submitted after Dr. Chapman’s examination was a
direct note from Dr. Shen dated January 11, 2006 which listed appellant’s treatment for cervical
sprain. For these reasons, his report constitutes the special weight of the medical opinion
evidence afforded an impartial medical specialist and the Office has, therefore, met its burden of
proof in terminating appellant’s compensation benefits based on this report.

10

See Keith Hanselman, 42 ECAB 680 (1991).

5

LEGAL PRECEDENT -- ISSUE 2
After termination or modification of compensation benefits, clearly warranted on the
basis of the evidence, the burden for reinstating compensation shifts to appellant.11 In order to
prevail, appellant must establish by the weight of the reliable, probative and substantial evidence
that he had an employment-related disability, which continued after termination of compensation
benefits.
The medical evidence required to establish a causal relationship is rationalized medical
opinion evidence. Rationalized medical opinion evidence is medical evidence, which includes a
physician’s rationalized opinion on the issue of whether there is a causal relationship between
appellant’s diagnosed condition and the implicated employment factors.12 The opinion of the
physician must be based on a complete factual and medical background of appellant, must be one
of reasonable medical certainty and must be supported by medical rationale explaining the nature
of the relationship between the diagnosed condition and the specific employment factors
identified by appellant.13
ANALYSIS -- ISSUE 2
Subsequent to the Office’s termination of benefits, appellant maintained that his
condition had not resolved and submitted several treatment reports from Dr. Shen who diagnosed
left lower back pain, diagnosed degenerative disc disease, cervical strain and joint arthropathy.
As noted, it was Dr. Shen’s opinion which gave rise to the conflict in medical opinion. His
subsequent reports noted physical findings and presented a new diagnosis of left lower back
pain. However, as Dr. Shen was on one side of the conflict resolved by Dr. Chapman and he did
not present new findings or rationale to support his opinion, their latter reports do not overcome
or create a new conflict with Dr. Chapman’s impartial medical opinion that the work-related
conditions have resolved and that appellant could return to work.14
CONCLUSION
The Board finds that the Office properly terminated appellant’s compensation effective
April 24, 2006 on the grounds that he no longer had any residuals or disability causally related to
his accepted employment-related injuries. The Board further finds that appellant has failed to
establish that he had any continuing employment-related residuals or disability after
April 24, 2006.

11

See Joseph A. Brown, Jr., 55 ECAB 542 (2004); Virginia Davis-Banks, 44 ECAB 389 (1993); Joseph M.
Campbell, 34 ECAB 1389 (1983).
12

Juanita Pitts, 56 ECAB ___ (Docket No. 04-1527, issued October 28, 2004).

13

Bobbie F. Cowart, 55 ECAB 746 (2004); Victor J. Woodhams, 41 ECAB 345 (1989).

14

See Kathryn E. Demarsh, 56 ECAB ___ (Docket No. 05-269, issued August 18, 2005; Jaja K. Asaramo,
55 ECAB 200 (2004) (submitting a report from a physician who was on one side of a medical conflict that an
impartial specialist resolved is generally insufficient to overcome the weight accorded to the report of the impartial
medical examiner or to create a new conflict).

6

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated November 20, 2006 is affirmed.
Issued: September 18, 2007
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

